Case 5:19-cv-00024-HE Document 33-13 Filed 08/29/19 Page 1 of 2

 

EXHIBIT 13
From: Melissa Steely <melissa@jessecure.com>
Sent: Thursday, August 15, 2019 10:21 AM
To: Emily Hey
Cc: Daniel Carsey; Kate Janke; Jacqueline McCormick
Subject: [EXTERNAL]:RE: USA Regrowth, LLC, et al. v. Midas Investments, LLC, et al.
Hello All,

IN regards to the attached letter | received below | would like to address some things.

1)

2)

3)

4)

5)

6)

| provided all the documentation | still have access to. | spent a large time searching for additional copies and
through a google drive that contained not only Midas Information but information he had with other business
associates not mentioned in the subpoena. Like | stated my access to his quickbooks, hubdoc, google drive, etc
have all been removed by Chad and his current staff.

| was not a bookkeeper and | did not work for him for several years. He had internal staff and virtual support like
myself which | did then act as a global accountant for around a year. Outside of that my services were
contracted with a former business partner of his, which is how | met Chad.

There are many companies that money moved between all related to Midas Investments. | believe one of the
documents | provided was the organization chart of how the companies flowed. There was also an additional
company called Black Court Custom Homes that actually did the design work on your clients properties but they
were not named in your subpoena directly.

| was able to dig through archives and find the attached statements for account 8161. Also attached are
statements | could find for 9080 which had transfers from Midas accounts. | sent them to the sharefile link.

The burden this has placed on me is that all my information has been altered or removed from my access so
therefore | cannot help you any further. | gave a large amount of information to Jeff Wallenius and Guen
Benjamin back when | first parted ways. They would have copies of the unedited documentation as | spoke with
them and Chad ona call to try to resolve the situation. Obviously Chad did not abide by that agreement or else
we wouldn’t be here.

| provided you two email streams related to what you asked for in your subpoena. The rest of the emails | have
related to Midas would have been with my internal provided email melissa@chadblack.com which my access
was removed from and because | was not owner of that domain could not download a backup. Along with that
removed my access to the google drive that also held information .

lam making every effort to assist you and | understand you are lawyers and must do things in a formal way but
honestly writing letters that are worded as if | am trying to protect that horrible human being or as if | haven’t done
all | financially and physically can to this point ( even before you were in the picture) to help investors and contacts
get their money from him is highly irritating. Again please speak with Jeff W and Guen on the information | sent hem
and also Jay H. should have the documents as well. | would also suggest you ask for the audit log for the quickbooks
file | am sure they will provide you for the financials ( they being Chad and his team) As | come across things | will
continue to add to the sharefile but | want to be clear that because of Chad | was seriously impacted and having you
guys now here asking for stuff | don’t have or continuing to accuse me of not giving all | have is an additional burden
and | am not going to continue to let Chad Black or his mess affect my income or life.

Regards,

Melissa Murphy-Steely

Plaintiff 029
Case 5:19-cv-00024-HE Document 33-13 Filed 08/29/19 Page 2 of 2

EXHIBIT 13
VCFO/ Success Architect
Nieto VBOSS
Jessecure Business Solutions LLC
Office: 346-888-3515

www.jessecure.com

“Building the future of Business”

NIETO os
JESSECURE

The information transmitted by this email is intended only for the person or entity to which it is addressed. This email may contain proprietary, business-confidential
and/or privileged material. If you are not the intended recipient of this message, be aware that any use, review, retransmission, distribution, reproduction or any action
taken in reliance upon this message is strictly prohibited. If you received this in error, please contact the sender and delete the material from all computers.

|

Plaintiff 030
